Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to one or more statutory categories of invention.
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim(s) 1 and 10 recite one or more generic computing elements to perform data processing functions following a set of instructions.
These claims are directed to reciting an abstract idea of a method of organizing human activity, connected to technology only through application thereof using generic computing elements. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations including functions/limitations that constitute implementing in regards to providing and analyzing data to obtain and output interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following a set of rules or instructions concerning a game, only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims (e.g. system, processor(s) non-transitory computer-readable mediums, and the like).
Regarding dependent claim(s) 2-9:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects directed to rules or instructions regarding data processing functionality, such that one skilled in the art would readily ascertain each of the dependent claims to provide additional “rules or instructions” of the abstract idea.
Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claim(s) 1-10 do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field, as claimed. In addition the claims do not apply the judicial exception with, or by use of a particular machine, insomuch that the claims fail to provide any technological specificity. The claims do not apply or use the judicial exception in a meaningful way. More specifically, claim(s) 1-10 incorporate a system, method and non-statutory computer-readable medium including at best a generic elements to facilitate data processing. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.
Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of any computing elements used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a processor, and the like are notoriously commonplace, well known and established to be utilized to electronically implement a set of rules or instructions. For example, US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
The following examples are a non-exhaustive list of indefinite claim language which the examiner has identified in the claims. 
Regarding claim 1: The limitation “during the interactive game…a time-varying image information of individual players” is unclear if a single time-varying image information is obtained for all the individual players or if a separate time-varying image information is obtained for each player.
Regarding claim 1: it is unclear if the limitation “includes a game session code…” indicates that the provided game includes a game session code or if there a step to include a game session code.
Claim 1 recites the limitation "the score".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same time".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the game table".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the phasic change of game".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the required data and rules".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the marking standard of customer rating information".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the space conversion parameters ".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-4: it is unclear if the steps provided in claims 2-4 are additional steps which are appended to the steps claimed in claim 1 or if they are sub-steps within the steps claimed in claim 1. 
Claim 5 recites the limitation “these test items".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the spontaneous action of the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the plural roles and the plural task instructions".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10: The limitation “the behavior database described in item 4 of the application scope” is unclear as to what is being references by “item 4 of the application scope”.
The following considers the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottrell et al (US 2009/0208181).
Regarding claims 1 and 10: Cottrel discloses providing an interactive game, includes a game session code (D), a total game time (T), a total number of players (P), and a game category (C); wherein the interactive game include a plurality of users participate in and a plurality of task instructions, when the plurality of users participate in the interactive game, the plurality of users play any role respectively, and achieve the plurality of task instructions respectively or jointly (paragraph [0021], two or more players access a game server 11 via a network 14, such as the Internet. Each player uses a game console 10, such as the Sony PlayStation(.RTM. 3. The game server includes a data store 12 that stores information about each player, such as a profile, game statistics, and the like, as well as a game history comprising, in one embodiment, a timeline that contains events that occurred during a game session. These events can be significant events and/or user designated events, as described in greater detail below); during the interactive game, obtain a time-varying image information (Video_Info(x, y, t), a time-varying image information of individual players (Player Video), a time-varying sound information (Audio lnfo(t)), a time-varying sound information of individual players (PlayerAudio), a game history record (GameRecord(t)), a game history record of individual players (PlayerRecord), and a customer rating information (Evaluate lnfo(p)); wherein the time-varying image information includes an x image coordinate, a y image coordinate; the time-varying image information further includes a game time (t) and a player code (p) (paragraph [0021] – parargaph [0022], At the beginning of game play, a user enters the game by spawning (200). As game play progresses (270), various events occur, such as crashes, kills, deaths, and the like (210). As these events occur, they are noted in a history of the game that is stored, as described above, along a game timeline (220). These events are noted for each player. In one embodiment, events that occur between two players, such as one player killing another player, are correlated between the players to capture the event from each player's perspective. In another embodiment, each player may decide to designate an event as significant by tagging it (230), for example by pressing a button or combination of button on a game controller. These tags are also logged to the timeline (240). When the game is over (250), a video of game highlights is generated (260)); select a first user, identify the player individual time-varying image information (Player_Video) and the player individual time-varying sound information (Player_Audio) of the first user, calculating a behavior characteristic information (Behavior_Feature) to obtain the first user's behavior characteristic information and calculating a communication characteristic information (Communication_Feature) to obtain the first user's communication characteristic information (paragraph [0025] – parargaph [0026], The tagged events in some embodiments can also include user generated tags, e.g. based upon voting by one or more users, such as an indication that an event is entertaining, for example when compiling a list of highlights, as designated, for example, by user selection of a thumb's up icon, button, or the like; or an indication that an event is not entertaining, for example when voting to select highlights from among a list of finalist events, as designated, for example, by user selection of a thumb's down icon, button, or the like, which indicate a rating of the event by the players (330)); the score of the first user is obtained from the customer rating information, integrated with the game history record of the same user, the behavior characteristic information and the communication characteristic information are recorded at the same time, a first behavior performance file of a behavior performance file (Behavior_Expression_lnfo) is created (paragraph [0025] – paragraph [0026], A threshold may be established that must be met before a tagged event is considered for inclusion in a video. The system may apply various heuristics to the assembly process, such as ranking events by popularity, as indicated by the number of tags associated with an event. Further, the system may limit the video to a specific number of tagged events, such as the top five ranked events. A weighting may also be applied to the events, such that some tagged events may have greater weighting than other tagged events. For example, each tag in a flag capture event may be weighted greater than tags in a kill event. Thus, ranking and selection of events for presentation in a video is multidimensional); Step a5. Selecting an "nth” user, and steps a3 to a4 are repeated till the "nth" user has created the behavior performance file, a behavior database is accessed and created (paragraph [0021], two or more players access a game server 11 via a network 14, such as the Internet. Each player uses a game console 10, such as the Sony PlayStation(.RTM. 3. The game server includes a data store 12 that stores information about each player, such as a profile, game statistics, and the like, as well as a game history comprising, in one embodiment, a timeline that contains events that occurred during a game session); Step a6. Select “n" of the behavior databases, then extract a existing behavior recognition data model (paragraph [0025] – parargaph [0026], The tagged events in some embodiments can also include user generated tags, e.g. based upon voting by one or more users, such as an indication that an event is entertaining, for example when compiling a list of highlights, as designated, for example, by user selection of a thumb's up icon, button, or the like; or an indication that an event is not entertaining, for example when voting to select highlights from among a list of finalist events, as designated, for example, by user selection of a thumb's down icon, button, or the like, which indicate a rating of the event by the players (330)); Step a7. When new user's the behavior recognition data models are compared to the existing behavior recognition data model then extract a standard error file (paragraph [0028], Once the events are ordered, based upon their ranking and rating for example, the video is assembled (350). The assembly process proceeds in accordance with any of various user or programmed decisions as to which events to present, how many events to present, how much of an event should be presented, and the like. For example, some events may require inclusion of actions that lead up to the event to provide context, other events may require presentation from the perspective of more than one player, and the like. Further, some events may be more entertaining or significant than others. Thus, more popular events, as indicated by user ratings, may be promoted over more significant events, as indicated by rankings); and Step a8. When the standard error is less than or equal to a preset threshold, then add the new user's the behavior performance file to the behavior database (paragraph [0028], Once the events are ordered, based upon their ranking and rating for example, the video is assembled (350). The assembly process proceeds in accordance with any of various user or programmed decisions as to which events to present, how many events to present, how much of an event should be presented, and the like. For example, some events may require inclusion of actions that lead up to the event to provide context, other events may require presentation from the perspective of more than one player, and the like. Further, some events may be more entertaining or significant than others. Thus, more popular events, as indicated by user ratings, may be promoted over more significant events, as indicated by rankings).
Regarding claim 2: Cottrell discloses that which is discussed above. Cottrell further discloses bl. During the interactive game, the game event performed by the player based on the play rules is recorded, a game event record file is obtained: b2. During the interactive game, the game object moving and rotating behaviors of the player on the game table are recorded, a game object variation record file is obtained; b3. During the interactive game, the game events corresponding to the phasic change of game are recorded, a game schedule file is obtained; and b4. The files of the aforementioned steps are integrated into the game history record based on time (paragraph [0028], Once the events are ordered, based upon their ranking and rating for example, the video is assembled (350). The assembly process proceeds in accordance with any of various user or programmed decisions as to which events to present, how many events to present, how much of an event should be presented, and the like. For example, some events may require inclusion of actions that lead up to the event to provide context, other events may require presentation from the perspective of more than one player, and the like. Further, some events may be more entertaining or significant than others. Thus, more popular events, as indicated by user ratings, may be promoted over more significant events, as indicated by rankings).
Regarding claim 3: Cottrell discloses that which is discussed above. Cottrell further discloses that after the database of behavior from game is established, while the standard error is larger than the preset threshold, the data accumulation based result is fed back and the required data and rules in the establishment steps and behavior recognition data model content are influenced, the details of establishment steps are adjusted, comprising the following steps: cl. Adjust the marking standard of customer rating information. c2. Adjust the space conversion parameters based on data model in the behavior characteristic information; c3. Adjust the space conversion parameters based on data model in the communication characteristic information; and c4. Adjust the space conversion parameters based on data model in the behavior performance file (paragraph [0026], tagged events in some embodiments can also include user generated tags, e.g. based upon voting by one or more users, such as an indication that an event is entertaining, for example when compiling a list of highlights, as designated, for example, by user selection of a thumb's up icon, button, or the like; or an indication that an event is not entertaining, for example when voting to select highlights from among a list of finalist events, as designated, for example, by user selection of a thumb's down icon, button, or the like, which indicate a rating of the event by the players (330). If such rating events are present, then the events are ordered (340) according to such criteria as number of tags per event, prominence of the players who tagged an event, significance of the event, whether the number of tags exceed a minimum threshold).
Regarding claim 4: Cottrell discloses that which is discussed above. Cottrell further discloses that the customer rating information has a plurality of test items, the steps thereof include: dl. select a first test item, quantify the behavioral characteristics information, the communication characteristics information and the scores of these first test items for different users, and obtain a first relationship; and d2 select a nth test item and repeat Step dl until these test items establish their relationship (paragraph [0026], This embodiment of the invention provides for user interaction with the highlight selection process, e.g. it provides a mechanism that identifies the overall positive or negative affirmation by one or more users of a sequence of events in an interactive presentation, such as game play, at an instant in time. In this embodiment, the user is provided with a mechanism, such as a game controller button press, by which events are designated as being of particular interest. Thus, this embodiment of the invention provides a voting scheme analogous to the thumb's up rating system described above. The game players select those events that are of greatest interest during game play. User selection tags these events in a game play history).
Regarding claim 5: Cottrell discloses that which is discussed above. Cottrell further discloses that the test items include an interactive behavior analysis, and the relationship is taken from the directional behavior of the user's behavioral information and the communication feature information (paragraph [0026], This embodiment of the invention provides for user interaction with the highlight selection process, e.g. it provides a mechanism that identifies the overall positive or negative affirmation by one or more users of a sequence of events in an interactive presentation, such as game play, at an instant in time. In this embodiment, the user is provided with a mechanism, such as a game controller button press, by which events are designated as being of particular interest. Thus, this embodiment of the invention provides a voting scheme analogous to the thumb's up rating system described above. The game players select those events that are of greatest interest during game play. User selection tags these events in a game play history).
Regarding claim 6: Cottrell discloses that which is discussed above. Cottrell further discloses that the test items include a capability presentation analysis, and the relationship is taken from the spontaneous action of the user in the behavior characteristic information and the communication characteristic information (paragraph [0026], This embodiment of the invention provides for user interaction with the highlight selection process, e.g. it provides a mechanism that identifies the overall positive or negative affirmation by one or more users of a sequence of events in an interactive presentation, such as game play, at an instant in time. In this embodiment, the user is provided with a mechanism, such as a game controller button press, by which events are designated as being of particular interest. Thus, this embodiment of the invention provides a voting scheme analogous to the thumb's up rating system described above. The game players select those events that are of greatest interest during game play. User selection tags these events in a game play history).
Regarding claim 7: Cottrell discloses that which is discussed above. Cottrell further discloses that the behavior characteristic information includes a head posture feature, a facial motion feature or a body posture feature (paragraph [0026], This embodiment of the invention provides for user interaction with the highlight selection process, e.g. it provides a mechanism that identifies the overall positive or negative affirmation by one or more users of a sequence of events in an interactive presentation, such as game play, at an instant in time. In this embodiment, the user is provided with a mechanism, such as a game controller button press, by which events are designated as being of particular interest. Thus, this embodiment of the invention provides a voting scheme analogous to the thumb's up rating system described above. The game players select those events that are of greatest interest during game play. User selection tags these events in a game play history).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al (US 2009/0208181) in view of Miura et al (US 2018/0117462).
Regarding claim 8: Cottrell discloses that which is discussed above. However, Cottrell does not specifically disclose that the communication feature information includes an acoustic expression feature.
Miura discloses that the communication feature information includes an acoustic expression feature (paragraph [0080], these might include captured video or audio from the game environment that may be processed by the client device before sending to the cloud gaming server. Additionally, inputs from motion detection hardware of the controller might be processed by the client device in conjunction with captured video to detect the position and motion of the controller, which would subsequently be communicated by the client device to the cloud gaming server).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the audio component as taught by Miura into the system as taught by Cottrell in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715